



GENERAL RELEASE AGREEMENT


In consideration for and as a condition precedent to my receipt of the severance
payments and benefits to be provided to me by MACOM Technology Solutions Inc.
(“MACOM”) pursuant to Section 7 of that certain letter agreement between MACOM
and me, dated December 11, 2013 (the “Offer Letter”) and as set forth in the
attached letter dated August 5, 2019, to which I am not otherwise entitled, I,
on behalf of myself and my heirs, spouse, executors, administrators,
beneficiaries, personal representatives, agents and assigns, hereby completely
release and forever discharge MACOM, its predecessors (including but not limited
to Mindspeed Technologies, LLC), successors, affiliates, subsidiaries and/or
related entities and each of its and their past, present, and future officers,
directors, stockholders, agents, employees, attorneys, insurers, employee
benefit plans, partners, administrators, agents, trustees, representatives,
successors and assigns, each individually and in their formal capacities
(collectively with MACOM, the “Releasees”) from any and all claims of any and
every kind, nature, and character, known or unknown, foreseen or unforeseen,
arising from, connected with or related to the dealings between me and any of
the Releasees prior to the date of this General Release Agreement (this
“Release”).


Without limiting the generality of the foregoing, I also specifically release
the Releasees from any and all claims arising out of my offer of employment, my
employment or other association, or the termination of my employment or other
association with any of the Releasees, including but not limited to claims for
wrongful discharge, claims related to any contracts of employment, express or
implied, claims for breach of privacy, defamation or any other tort, claims for
attorneys’ fees and costs, claims under the laws of the state or states where I
have provided services to any of the Releasees relating to wages and hours,
compensation, overtime, commissions and breaks, claims relating to leaves of
absence and reasonable accommodation, and claims relating to harassment,
discrimination, retaliation and/or civil rights.


This Release also includes, but is not limited to, any and all claims arising
under any federal, state and/or municipal law, regulation, ordinance or common
law, including but not limited to any claims under Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Family and Medical Leave Act, the Americans
With Disabilities Act, the Fair Labor Standards Act, the False Claims Act, the
Age Discrimination in Employment Act (the “ADEA”), the Older Workers Benefit
Protection Act (the “OWBPA”), the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Massachusetts Fair
Employment Practices Act, the Texas Employment Discrimination Law, the New
Jersey Law Against Discrimination, the New Hampshire Law Against Discrimination,
the New York Human Rights Act, the Oregon Fair Employment Act, and any other
federal, state or local statute, regulation, ordinance or common law. I
understand that the only claims that are not covered by this Release are claims
expressly exempted by law, such as claims that may arise under the ADEA after
the effective date of this Release, unemployment insurance claims or certain
workers’ compensation claims, or claims exempted by the express terms of a
written benefit plan.


I expressly waive and release any rights or benefits that I have or may have
under Section 1542 of the California Civil Code, which provides as follows: “A
general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.” Thus, notwithstanding the
provisions of Section 1542, and for the purpose of implementing a full and
complete release and discharge of all Releasees, I expressly acknowledge that
this Release is intended to include in its effect, without limitation, all
claims which I do not know or suspect to exist in my favor against the
Releasees, or any of them, at the time of execution of this Release, and that
this Release contemplates the extinguishment of any such claims.







--------------------------------------------------------------------------------





I agree that I will not file or cause to be filed any claims, actions, lawsuits,
or legal proceedings against any of the Releasees involving any matter occurring
up to or on the date of this Release or involving any continuing effects of any
acts or practices that may have arisen or occurred before the date of this
Release. I further agree that I will not participate in a representative
capacity, or join or participate as a member of a class, collective or
representative action instituted by someone else against any of the Releasees,
and will expressly opt-out of any such proceeding. Notwithstanding the
foregoing, nothing in this Release shall prohibit me from contacting, filing of
claims with, providing information to or participating in any proceeding before
the federal Equal Employment Opportunity Commission, Securities and Exchange
Commission or any other government agency; provided, however, that I hereby
waive any right to recover monetary damages or other personal relief in
connection with any such claims or proceedings, with the exception of an award
for information provided pursuant to a whistleblower protection law. This
Release also does not preclude a court action, claim or other legal proceeding
to challenge the validity of this Release. If I file a claim, action, lawsuit or
legal proceeding in violation of this paragraph, other than a claim pursuant to
the ADEA or the OWBPA, I shall be obligated to return all consideration received
for this Release and will be liable for attorney’s fees, costs and expenses
incurred by the Releasees or their insurer(s) in defending such claim.


This Release and its attachments constitutes the entire agreement between the
Releasees and me on the matters addressed in this Release, provided, however,
that I shall remain bound by any agreements related to confidentiality, return
of property, non-competition, non-solicitation, no-hire, ownership of
inventions, and/or ownership/assignment of intellectual property rights, and
mutual binding arbitration that I signed with respect to any of the Releasees. I
have not been influenced to sign this Release by, nor am I relying on, any
agreement, representation, statement, omission, understanding, or course of
conduct by MACOM or any other Releasee that is not expressly set forth in this
Release.


I understand and agree that this Release should not be deemed or construed at
any time, or for any purpose, as an admission of any liability or wrongdoing by
any Releasee or by me. I also agree that if any provision of this Release is
deemed invalid, the remaining provisions will still be given full force and
effect. This Release cannot be orally modified, orally revised, or orally
rescinded, and can only be amended in a written instrument signed by both me and
an authorized representative of MACOM. The terms and conditions of this Release
will be interpreted and construed in accordance with the law of the state in
which I work.


Before signing this Release, I have obtained sufficient information to
intelligently exercise my own judgment about whether to sign it, including but
not limited to the information set forth in Section 7 of the Offer Letter. I
acknowledge that MACOM has advised me to consult an attorney before signing this
Release. I acknowledge that MACOM has given me twenty-one (21) days in which to
consider this Release and explained to me that if I decide to sign this Release,
it should not be dated, signed and returned until after the date that my
employment terminates, and if I sign this Release prior to the end of the twenty
one (21) day period, I have done so voluntarily and of my own free will. I
understand that once I sign this Release, I shall have seven (7) calendar days
from the date of my signature to revoke this Release. Notice of revocation must
be in writing, and submitted to MACOM within the seven-day period. This Release
shall not become effective or enforceable, and severance benefits otherwise
payable in respect of this Release shall not become payable, until such
revocation period has expired. I acknowledge that the consideration given for
this Release is in addition to anything of value to which I was already entitled
absent my signing, delivering and not revoking this Release.


At all times following the signing of this Release, I shall not engage in any
disparagement or vilification of any Releasee, my employment experience with any
Releasee, or any Releasee’s products, services, agents, representatives,
directors, officers, stockholders, attorneys, employees, or affiliates, and I
represent that I shall refrain from making any false, negative, critical or
otherwise disparaging statements, implied or expressed, concerning the
management style, methods of doing business, role in the community, treatment





--------------------------------------------------------------------------------





of employees or the circumstances and events regarding any separation, with
regard to any Releasee. For purposes of this Paragraph, “disparagement” or
“disparaging” shall refer to the making of any statements or insinuations, or
undertaking any conduct, that would tend to lessen the standing or stature of an
institution or person in the eyes of an ordinary citizen. I acknowledge that I
further agree to do nothing that would damage any Releasee’s business reputation
or good will, nor will I make any statements to the press regarding the
Releasees. For the avoidance of doubt, I further acknowledge that I will not
make or post any disparaging comments regarding the Releasees in any sort of
internet posting or social media forum, such as Facebook, LinkedIn, Twitter,
Glassdoor.com, Monster.com, or any similar internet website or online platform.
The provisions of this paragraph, however, shall not apply to communications
with the Equal Employment Opportunity Commission (“EEOC”) or a state or local
anti-discrimination agency, nor shall such provisions (or any provision of this
Release) prohibit me from reporting possible violations of federal law or
regulation to any government agency or entity, including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. I expressly
acknowledge and agree that if I engage in any conduct in violation of this
section, I shall be obligated to return the consideration received under this
Release and will be liable for attorneys’ fees and costs incurred by MACOM or
its insurer(s) in enforcing their rights under this paragraph, as well as any
actual damages suffered by MACOM as a result of my conduct. The Release shall
otherwise remain in full force and effect.


I represent and warrant that I have returned all MACOM property and Confidential
Information (as defined in the MACOM Confidentiality, Non-Solicitation,
Non-Interference and Invention Assignment Agreement in Connection with Severance
attached hereto, which I am signing concurrently with this Release) to MACOM,
and that I neither possess nor will use any such MACOM property or Confidential
Information after the date of this Release. The provisions of this paragraph,
however, shall not apply to communications with the EEOC or a state or local
anti-discrimination agency, nor shall such provisions prohibit me from reporting
possible violations of federal law or regulation to any government agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. I further understand that, pursuant to 18 USC
Section 1833(b), I shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (a) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (b) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, I understand that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.


I have read this Release, and I understand all of its terms. I further
acknowledge and agree that I have signed this Release voluntarily, without
coercion, and with full knowledge of its significance. I am of sound mind and
competent to manage my legal, personal and business affairs and enter into a
binding agreement in this regard, and am not currently prevented from doing so
by the effects of any intoxicant, drug, medication, health condition or other
influence.


I agree that any breach of this Release may result in irreparable injury to the
Releasees for which there is no adequate remedy at law and that in the event of
such a breach, the Releasees in addition to any other rights or remedies that
they may have, shall be entitled to a temporary restraining order and/or
preliminary or permanent injunction, restraining me from violations of this
Release. I also agree that if I violate this Release, the Releasees will be
entitled any damages arising from such breach and shall also be entitled to
recover





--------------------------------------------------------------------------------





their costs and expenses, including attorneys’ fees, that are incurred in
enforcing their rights under this Release. Each Releasee shall have an
independent right to enforce the terms of this Release against me, without need
of any consent or other action by any other Releasee.


I acknowledge that MACOM may have a legal obligation to report the terms of this
Release to the federal government pursuant to Section 111 of the Medicare,
Medicaid and SCHIP Extension Act of 2007 (MMSEA). I represent and warrant that
no Medicare or Medicaid liens, claims, demands, subrogated interests, or causes
of action of any nature or character exist or have been asserted arising from or
related to my employment with MACOM or arising from any claim released above.  I
further agree that I and not the Releasees shall be responsible for satisfying
all such liens, claims, demands, subrogated interests, or cause of action that
may exist or have been asserted or that may in the future exist or be asserted.




[Remainder of Page Intentionally Left Blank]


 
EMPLOYEE’S ACCEPTANCE OF RELEASE


I have carefully read, fully understand, and voluntarily agree to all of the
terms of this Release in exchange for the severance benefits to which I would
not otherwise be entitled.




[TO BE SIGNED ON OR WITHIN 7 DAYS AFTER SEPARATION DATE]




11/11/19                    /s/ Preetinder S. Virk
_____________________________        __________________________________________
Date                        Signature


Preetinder S. Virk
______________________________
Printed Name


    





